                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIAM CHRISTOPHER SHANNON,                      )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:18-cv-02097-AGF
                                                  )
JEFF NORMAN,                                      )
                                                  )
                                                  )
               Respondent.                        )

                              MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner William Christopher Shannon’s motion

for leave to proceed in forma pauperis (Docket No. 2) and motion to appoint counsel (Docket

No. 4). Having reviewed the motion to proceed in forma pauperis and the financial information

submitted in support, the Court finds that it should be granted. Additionally, the Court will deny

plaintiff’s motion to appoint counsel at this time.       “A pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538,

546 (8th Cir. 1998). When determining whether to appoint counsel for an indigent litigant, a

court considers relevant factors such as the complexity of the case, the ability of the pro se

litigant to investigate the facts, the existence of conflicting testimony, and the ability of the pro

se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir.

2006). Petitioner has demonstrated, up to this point, that he can adequately present his claims to

the Court. The Court will entertain future motions for appointment of counsel as the case

progresses.

       Accordingly,
      IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

      IT IS FURTHER ORDERED that petitioner’s motion to appoint counsel (Docket No.

4) is DENIED at this time.

      Dated this 28th day of March, 2019.




                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE




                                            2
